

116 HR 3178 IH: To amend titles 10 and 38, United States Code, to make certain improvements to benefits for survivors of deceased graduates of the Reserve Officers’ Training Corps.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3178IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 38, United States Code, to make certain improvements to benefits for
			 survivors of deceased graduates of the Reserve Officers’ Training Corps.
	
		1.Death gratuity for ROTC graduates
 (a)In generalSection 1475(a)(4) of title 10, United States Code, is amended by adding ; or a graduate of a reserve officers' training corps who has yet to receive a first duty assignment; or at the end.
 (b)Effective dateThe amendment under subsection (a) applies to deaths on or after the date of the enactment of this Act.
			2.Casualty assistance for ROTC graduates
 (a)In generalSection 633 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 1475 note) is amended by adding at the end the following new subsection:
				
 (c)ROTC graduates treated as membersFor purposes of this section, a graduate of a reserve officers' training corps who dies before receiving a first duty assignment shall be treated as a member of the Armed Forces who dies while on active duty..
 (b)Effective dateThe amendment under subsection (a) applies to deaths on or after the date of the enactment of this Act.
			3.Servicemembers' Group Life Insurance for ROTC graduates
 (a)In generalSection 1967(a)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (D)Any graduate of a reserve officers' training corps who has not received a first duty assignment.. (b)Effective dateThe amendment under subsection (a) applies to deaths on or after the date of the enactment of this Act.
			